Citation Nr: 0946492	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
November 28, 2004.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida



FINDINGS OF FACT

1.  The Veteran has previously established service connection 
for schizophrenia with a schedular 100 percent rating.  The 
Veteran is also considered to be permanently and totally 
disabled.  

2.  The care and services rendered to the Veteran at a non-VA 
medical facility on November 28, 2004, were for the purpose 
of treating a medical emergency of such a nature that a 
reasonable person could have considered delay to be hazardous 
to life or health.  

3.  A VA facility was not feasibly available.  


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred on November 28, 2004 are met.  38 U.S.C.A. 
§§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1001(a), 17.1002(g) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility on November 28, 
2004.  He asserts that he was having chest pain and 
difficulty breathing, and thought that he was having a heart 
attack.  He states that the closest VA facility was closed, 
and that his medical condition was too serious to allow him 
to drive a distance of 80 miles to another VA facility.     

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility on 
November 28, 2004.  The relevant facts in this case are not 
in dispute.  The Veteran was treated at a private emergency 
room on that date for complaints of tightness over the left 
side of his chest, and shortness of breath.  A triage 
admission record indicates that the admitting problem was 
cardiac. Triage priority was characterized as urgent.  
Another document indicates that symptoms first started a week 
earlier.  After an EKG and chest X-ray were performed, the 
impression was atypical chest wall pain and anxiety episode.    

The Veteran has presented his own written statements in which 
he reported that the nearby Orlando facility was not open, 
and the nearest other VA facility was 100 miles away.  In his 
appeal statement, he indicated that the nearest facility was 
80 miles away.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  There is no indication in the file that the 
treatment was authorized by the VA.  In fact, review of the 
Veteran's own contentions does not indicate that he asserts 
that there was any such authorization.  Thus, the Veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For Veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a Veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a Veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, the Board finds that these requirements have been 
met.  

The Veteran has previously established service connection for 
schizophrenia with a schedular 100 percent rating.  The 
Veteran is also considered to be permanently and totally 
disabled.  

The Board also finds that the care and services rendered to 
the Veteran at a non-VA medical facility on November 28, 
2004 were for the purpose of treating a medical emergency of 
such a nature that a reasonable person could have considered 
delay to be hazardous to life or health.  In reaching this 
conclusion, the Board has noted that a VA physician rendered 
a judgment in that the matter was not emergent, and noted 
that the patient had anxiety for 7 days.  
The Board notes, however, that this matter is not to be 
decided solely based on medical judgment.  The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part).  See 38 C.F.R. § 17.1002.  In 
light of the notation in the treatment record that the 
symptoms involved chest pain and difficulty breathing, were 
initially considered to be of cardiac origin, and were 
characterized as an urgent matter, the Board finds that the 
Veteran's belief that a delay would be hazardous to his 
health was reasonable.  
The Board further finds that a VA facility was not feasibly 
available.  The Veteran has reported that the closest open VA 
facility was 80 miles away, which presumably would have 
necessitated a trip of more than one and a half hours.  His 
contention is not contradicted by any other evidence of 
record.  Accordingly, in light of the foregoing findings, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728(a) are 
met.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred on November 28, 2004, is granted.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


